DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022 has been entered.
	This office action addresses claims 1-19 and newly added claims 20 and 21.  The claims are newly rejected under 35 USC 103.  This action is non-final.  
 
Remarks
The filing date of all pending claims is now considered to be 1/31/18.  The claims are supported through the chain of priority back to provisional application 62/624476, and are granted that filing date.



Claim Rejections - 35 USC § 103

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Petkov et al (US 8304115).
	Regarding claim 1, the reference is directed to a method of three-dimensional additive manufacturing of an electrochemical cell housing, comprising assembling a plurality of precursor materials in a first state (via a tape formation and screen-printing process, Examples 5 and 6), and converting the plurality of precursor materials to final materials in a second state to form a monolithic block electrochemical cell housing (Example 5, column 10, line 15).  The elements of the cell include an anode receptive space, a cathode receptive space and an electrolyte separator (which are formed by porous, porous, and dense ceramic layers, respectively; see Examples 2 and 5).  The monolithic block also comprises anode and cathode current collectors, whereby the receptive spaces are located between the respective current collectors and the electrolyte separator (see Example 6 and Figure 4; “metal conductor” corresponds to current collectors, “anode conductor” corresponds to anode receptive space, and “cathode conductor” corresponds to cathode receptive space).  The receptive spaces each contain a porous ionically conductive ceramic framework (“LATP sponge,” Fig. 2).  The LATP sponge extends from the current collector to the electrolyte separator.  Regarding claim 2, the assembling step comprises providing a plurality of layers, each including one or more precursor materials arrayed in a desired pattern (e.g., tapes can be offset creating the structure of Figure 4; see Example 5). Regarding claims 3 and 4, the assembling step can also be characterized as building up a plurality of layers, each of the layers including at least one component structure, wherein the each of the component structures comprises a different precursor from another one of the component structures.  Regarding claim 6, the plurality of precursor materials are separately deposited.  Regarding claim 7, the converting step comprises sintering (col. 10, line 15).  Regarding claim 8, the sintering takes place at 1000C.  Regarding claim 9, a single process (sintering) is used to convert the precursor materials to the final materials.  Regarding claims 10 and 18, the reference teaches that liquid components of the tapes and pore-forming PMMA beads are removed by the sintering, presumably by conversion to a gaseous state (Example 5).  This disclosure meets the limitation of “support” or “fugitive” materials being removed.  Regarding claim 12, the precursors form a three dimensional object, and each of the plurality of precursors is positioned in the three dimensional object in the first state and is configured to be converted to the second state.  Regarding claim 13, the precursor materials comprise precursors for metals and precursors for ceramics (Examples 5 and 6).  Regarding claim 17, liquids contained in the deposited pastes are vaporized upon sintering.  Thus, a “physical state” of the precursor materials is changed.  Regarding claims 20 and 21, the interfaces between adjacent layers in the block would be “indiscernible” as claimed (as the claimed process and the process of Petkov are substantially the same; the resulting products are therefore indistinct), and the precursors are “configured chemically and physically to optimize conductivity” between adjacent layers as claimed. 
	The reference does not expressly teach that the anode receptive space contains “conductive strands of electrolyte material extending through the anode receptive space between the anode current collector and the electrolyte separator in the monolithic block, wherein the conductive strands of electrolyte material are surrounded by empty spaces which extend in the anode receptive space between the anode current collector and the electrolyte separator in the monolithic block” as recited in claim 1.
	However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the claimed “strands” and “empty spaces” are functionally equivalent to the disclosed “sponge” having pores.  In other words, to the extent that the framework (sponge) is not considered to already comprise strands connecting the collector and electrolyte, and empty spaces surrounding the strands, such a modification represents a mere change in shape that would be obvious to one skilled in the art absent some indication of criticality (MPEP 2144.04).  In Petkov, the ionically conductive sponge is used to hold active material, which is the same functionality as the instant application.  In addition, it is noted that Example 5 of Petkov provides some parameters of a laminating process (pressure, temperature) and size of pore forming agents (7 micron diameter PMMA beads).  These variables can be readily changed/optimized to create larger pores or smaller layer thicknesses, therefore creating pores extending the entire thickness of the receptive space and thereby creating “strands” and “empty spaces” that extend from the collector to the electrolyte.  Accordingly, the claim limitation is rendered obvious.  
Claim 5 recites that the precursors are transferred to second platform after being deposited in desired positional coordination on a first platform.  Although the reference does not expressly disclose distinct platforms, this limitation would be rendered obvious based on the knowledge of one skilled in the art that sintering would be performed in an area separate from the deposition/assembly area, that is, a furnace or an oven (“second platform”).  
Regarding claim 11, this claim recites that the assembling step comprises arranging the plurality of precursor materials in a predetermined order to form a three dimensional object, the precursor materials being distributed in a voxel wise pattern.  Initially, it is noted that reference teaches arranging the plurality of precursor materials in a predetermined order.  Regarding the limitation “being distributed in a voxel wise pattern,” this limitation can be subject to different interpretations.  The limitation can simply be construed as requiring coordinates for placing certain precursor materials.  Such a feature would be obvious based on an artisan’s desire to form a precisely manufactured device (note for example in Figures 4 and 5 that edges of collectors of each polarity should be flush with one another).  To the extent that the limitation may be construed as requiring a computer/computer program/computer aided design to create coordinates and deposit materials, such limitation is also considered to be obvious as CAD programs are routinely used in the art to design and manufacture products.  Furthermore, insofar as the process of Petkov is a manual activity, the position is taken that the automation of such manual activity (by, for example, performing deposition according to a computer program), is generally not considered to distinguish over the prior art (MPEP 2144.04).  Accordingly, claim 11 is rendered obvious. 
Regarding claims 14-16, which recite that the converting step comprises changing the dimensions, chemical structure, or crystalline structure of the precursor materials, the skilled artisan would understand that any of these changes could take place during the disclosed sintering or heat treatment process depending on exact materials and temperatures used in the process.  For example, sintering is known to densify, that is change the dimensions, and change the crystalline structure of a material.  Further, the one or more of the disclosed volatilized components would likely have their chemical structure changed by the sintering.  Accordingly, these limitations are not considered to distinguish over the reference.  
Regarding claim 19, which recites that each of the anode receptive space, cathode receptive space, and electrolyte separator are “deposited as a different precursor material,” in one interpretation, the reference discloses that the layers are deposited as physically different layers.  Thus, the limitation appears to be met.  However, in the alternative, if the limitation is referring to “different” in a chemical or compositional sense, the position is taken that the skilled artisan would be able to use appropriate (and possibly different) ionically conducting materials in the layers, or change the solvent/pore former/ceramic ratio in the layers according to the porosity or structural requirements of the final product.  Accordingly, claim 19 is also rendered obvious.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
May 19, 2022